DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 8/17/2021. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABROL et al (US 2017/0206557 A1) in view of La Placa (US 2017/037249 A1).
With respect to claims 1 and 10, Abrol teaches A control center, comprising: at least one display screen (see [0021] – application dashboard displayed on display); one or more hardware processors configured to: receive a selection of a search term from a user interface (see [0028] and [0029] – real-time streamer can apply keywords input as part of client query profile); receive a selection of sentiment analytic from the user interface (see [0023] – receive information about the persons of interest indicating sentiment towards products); receive a trigger event for the sentiment analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); use an application program interface to access social media from different networks containing the search term, wherein the social media comprises first original data including real-time streaming data associated with the search term (see [0020]-[0029] – real-time streaming of social media content based on user interest, via sentiment analytics, and keyword input.); generate second new data that is different from the first original data, wherein the second new data includes sentiment information derived from the real-time streaming data associated with the search term, wherein the sentiment information includes the selected sentiment analytic (see [0020]-[0029] – real-time streaming of social media content based on user interest, via sentiment analytics, and keyword input.); display the sentiment analytic on the display screen (see [0049] and [0083]-[0087] – graphs displaying items favorable to friends of the user); monitor the second new data, including the sentiment information, based on the trigger event (see [0087] – monitoring user activity and compiling a profile and determining a sentiment of the user in reference to the item.).
Abrol fails to explicitly recite an enhanced notification device operating independently from the display screen; and automatically activate the notification device in response to detecting the trigger event in the analytic based on a result of the monitoring the second new data, the activated notification device configured to generate a different environmental attribute than the display screen.
However, La Placa teaches an enhanced notification device operating independently from the display screen (see Abstract, [0046], and [0047] – virtual assistant provides notifications to the user via messaging systems such as Alexa, Siri, Skype, etc.); and automatically activate the notification device in response to detecting the trigger event in the analytic based on a result of the monitoring the second new data (see Abstract, [0006], and [0007] – monitoring changes to user accounts such as Twitter and Facebook, to trigger notifications to users), the activated notification device configured to generate a different environmental attribute than the display screen (see [0046] – Notify the user via messaging interface using email, voice enabled messages, or text.).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol to incorporate the VIRTUAL ASSISTANT PLATFORM WITH DEEP ANALYTICS, EMBEDDED AND ADAPTIVE BEST PRACTICES EXPERTISE, AND PROACTIVE (see La Placa [0004]).
	With respect to claims 2 and 11, La Placa further teaches wherein the notification device includes an audio or visual device placed in a different location in a room from the display screen (see Abstract, [0046], and [0047] – virtual assistant provides notifications to the user via messaging systems such as Alexa, Siri, Skype, etc.).
	With respect to claims 3 and 12, Abrol further teaches wherein the hardware processors are further configured to: receive an additional trigger event for the sentiment analytic, wherein the monitor the second new data is further based on the additional trigger event (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.). 
Abrol fails to explicitly recite automatically activate an additional notification device that operates independently from the display screen when the additional trigger event is detected in the analytic based on a result of the monitoring the second new data.
However, La Placa teaches automatically activate an additional notification device that operates independently from the display screen when the additional trigger event is detected in the analytic based on a result of the monitoring the second new data (see Abstract, [0006], and [0007] – monitoring changes to user accounts such as Twitter and Facebook, to trigger notifications to users) (see [0046] – Notify the user via messaging interface using email, voice enabled messages, or text.).
 	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol to incorporate the VIRTUAL ASSISTANT PLATFORM WITH DEEP ANALYTICS, EMBEDDED AND ADAPTIVE BEST PRACTICES EXPERTISE, AND PROACTIVE INTERACTION as taught by La Placa for the purpose of handling the monitoring and analysis of a user's personal and financial life and information and notify users only when their attention is needed (see La Placa [0004]).
(see [0094] – score is above a threshold and thus triggers alert).
	With respect to claims 9 and 19, Abrol and La Placa further teaches wherein the hardware processor is further configured to: identify an initial value or rate of the sentiment analytic (see Abrol [0048] – analytics are run over time in order to see changes over time thus an analytic could change from an initial value to a different value); predict a future value of the sentiment analytic from the initial value or rate, wherein the sentiment information includes the predicted future value (see Abrol [0048] – analytics are run over time in order to see changes over time thus an analytic could change from an initial value to a different value); and automatically activate the notification device when the trigger event is detected in the predicted future value (see La Placa Abstract, [0006], and [0007] – monitoring changes to user accounts such as Twitter and Facebook, to trigger notifications to users) and (see La Placa [0046] – Notify the user via messaging interface using email, voice enabled messages, or text.).
	Claims 4-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABROL et al (US 2017/0206557 A1) in view of La Placa (US 2017/037249 A1), and further in view of Raymann et al (US 2017/0357217 A1).
With respect to claims 4 and 13, note the discussion of claims 1 and 10 above, Abrol and La Placa disclose all of the elements of claims 1 and 10 but fail to explicitly recite automatically increase an intensity of a light in the notification device to indicate an increase in the sentiment analytic; and automatically decrease an intensity of the light to indicate a decrease in the sentiment analytic.
However, Raymann teaches automatically increase an intensity of a light in the notification device to indicate an increase in the sentiment analytic (see [0085] – brightness change associated with visual alerts); and automatically decrease an intensity of the light to indicate a decrease in the sentiment analytic (see [0085] – it would have been obvious to decrease light intensity based on the sentiment analytic from Abrol being less important).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol and La Placa to incorporate the SCHEDULING DEVICE FOR (see Raymann [0038]).
	With respect to claims 5 and 14, Raymann teaches automatically increase a rate that a sound is generated from the notification device to indicate an increase in the sentiment analytic (see [0038] and [0106] – volume adjustment settings suggest ability to increase and decrease alert volume which would have been obvious to associate with the increase or decrease of analytics.); and automatically decrease the rate that the sound is generated from the notification device to indicate a decrease in the sentiment analytic (see [0038] and [0106] – volume adjustment settings suggest ability to increase and decrease alert volume which would have been obvious to associate with the increase or decrease of analytics.).
	With respect to claim 6, note the discussion of claim 1 above, Abrol and La Placa further teaches receive a selection of an additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); receive a selection of an additional trigger event, the additional trigger event for the additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); monitor the additional analytic based on the additional trigger event (see [0087] – monitoring user activity and compiling a profile and determining a sentiment of the user in reference to the item.).	
Abrol and La Placa fail to explicitly recite automatically generate a first tone with the notification device when the trigger event is detected in the sentiment analytic based on the result of monitoring the second new data, including the sentiment information; and automatically generate a second tone with the notification device when the additional trigger event is detected in the additional analytic based on a result of monitoring the additional analytic.
However, Raymann teaches automatically generate a first tone with the notification device when the trigger event is detected in the sentiment analytic based on the result of monitoring the second new data, including the sentiment information (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol); and automatically generate a second tone with the notification device when the additional trigger event is detected in the additional analytic based on a result of monitoring the additional analytic (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol and La Placa to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
With respect to claim 7, note the discussion of claim 1 above, Abrol and La Placa further teaches receive a selection of an additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); receive a selection of an additional trigger event, the additional trigger event for the additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); monitor the additional analytic based on the additional trigger event (see [0087] – monitoring user activity and compiling a profile and determining a sentiment of the user in reference to the item.). 
Abrol and La Placa fail to explicitly recite automatically activate a first color light in the notification device when the trigger event is detected in the first analytic based on the result of the monitoring the second new data, including the sentiment information; and automatically activate a second color light in the notification device when the additional trigger event is detected in the second analytic based on a result of the monitoring the additional analytic.
However, Raymann teaches automatically activate a first color light in the notification device when the trigger event is detected in the first analytic based on the result of the monitoring the second new data, including the sentiment information (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol); and automatically activate a second color light in the notification device when the additional trigger event is detected in the second analytic based on a result of the monitoring the additional analytic (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol).
(see Raymann [0038]).
With respect to claim 15, note the discussion of claim 10 above, Abrol and La Placa further teaches display on the user interface an analytic field for entering an additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); display a trigger event field for entering an additional trigger event for the additional analytic, the additional trigger event for the additional analytic (see [0023] – receive information about the persons of interest indicating sentiment towards products); monitor the additional analytic based on the additional trigger event (see [0087] – monitoring user activity and compiling a profile and determining a sentiment of the user in reference to the item.).
Abrol and La Placa fail to explicitly recite automatically activate a first audio/visual notification from the notification device when the trigger event is detected in the first analytic based on a result of the monitoring the second data, including the sentiment information; and automatically activate a second audio/visual notification from the notification device when the additional trigger event is detected in the additional analytic based on a result of the monitoring the additional analytic based on the additional trigger event.
However, Raymann teaches automatically activate a first audio/visual notification from the notification device when the trigger event is detected in the first analytic based on a result of the monitoring the second data, including the sentiment information (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol) (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol); and automatically activate a second audio/visual notification from the notification device when the additional trigger event is detected in the additional analytic based on a result of the monitoring the additional analytic based on the additional trigger event (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol) (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol and La Placa to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
With respect to claim 16, Raymann further teaches the first audio/visual notification is a first tone; and the second audio/visual notification is a second different tone (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol).
With respect to claim 17, Raymann further teaches the first audio/visual notification is a first colored light; and the second audio/visual notification is a second different colored light (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments, see pages 10-12, filed 8/17/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ABROL et al (US 2017/0206557 A1) in view of La Placa (US 2017/037249 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED M BIBBEE/             Primary Examiner, Art Unit 2161